[Cite as State v. Martin, 2022-Ohio-1879.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2021-CA-58
                                                   :
 v.                                                :   Trial Court Case No. 2021-CR-234
                                                   :
 JOSHUA B. MARTIN                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                              Rendered on the 3rd day of June, 2022.

                                              ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
       Attorney for Plaintiff-Appellee

CHARLES W. SLICER, III, Atty. Reg. No. 0059927, 426 Patterson Road, Dayton, Ohio
45419
      Attorney for Defendant-Appellant

                                             .............

LEWIS, J.
                                                                                          -2-




       {¶ 1} Joshua B. Martin appeals from his conviction following a guilty plea to one

count of discharging a firearm on or near a prohibited premises, a third-degree felony.

       {¶ 2} Martin challenges the trial court’s imposition of a 36-month prison sentence.

He claims the trial court’s “seriousness” and “recidivism” sentencing findings under R.C.

2929.12 are not supported by the record. Under Ohio law, however, we may not

reevaluate the evidence and conduct an independent review of those findings.

Accordingly, the trial court’s judgment will be affirmed.

                                          I. Background

       {¶ 3} A grand jury indicted Martin on the above-referenced charge along with a

firearm specification. The charge stemmed from his act of leaning out of a car window

and discharging a firearm over a roadway. Martin pled guilty to the firearm charge in

exchange for dismissal of the specification. Following a presentence investigation, the

trial court imposed a 36-month prison sentence, which was the statutory maximum.

                                           II. Analysis

       {¶ 4} In his sole assignment of error, Martin contends the trial court erred in

imposing a 36-month prison term. He challenges the trial court’s application of the

seriousness and recidivism factors in R.C. 2929.12. He claims a proper analysis of those

factors does not support a maximum prison term. Martin asserts that he was responding

to someone shooting at him. Among other things, he also cites his remorse, lack of a

criminal record, relative youth, and steps he has taken toward rehabilitation.

       {¶ 5} When reviewing felony sentences, appellate courts must apply the standards
                                                                                             -3-


found in R.C. 2953.08(G)(2). Under that statute, we may increase, reduce, or modify a

sentence, or vacate it altogether and remand for resentencing, if we clearly and

convincingly find that the record does not support certain specified findings or that the

sentence is contrary to law. A trial court’s seriousness and recidivism findings are not

among the specified findings subject to appellate review under R.C. 2953.08(G)(2).

       {¶ 6} In State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 9,

the Ohio Supreme Court clarified that “[n]othing in R.C. 2953.08(G)(2) permits an

appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” Therefore, when reviewing a sentence imposed based

solely on consideration of those statutes, we may not analyze whether the record

supports the sentence. The only issue is whether the sentence is contrary to law. State

v. Line, 2d Dist. Miami No. 2021-CA-24, 2022-Ohio-857, ¶ 9, citing State v. Dorsey, 2d

Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary to law when it

does not fall within the statutory range for the offense or if the trial court fails to consider

the purposes and principles of felony sentencing set forth in R.C. 2929.11, and the

sentencing factors set forth in R.C. 2929.12.” (Citation omitted.) State v. Brown, 2017-

Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.).

       {¶ 7} Here Martin’s 36-month prison sentence is not contrary to law. The sentence

is within the statutory range for a third-degree felony. In addition, the trial court’s judgment

entry demonstrates that it satisfied its obligation to consider the principles and purposes

of sentencing under R.C. 2929.11 and the seriousness and recidivism factors under R.C.
                                                                                         -4-


2929.12. November 3, 2021 Judgment Entry at 1. The trial court also explicitly addressed

the seriousness and recidivism factors at sentencing. Although it was not required to do

so, it made findings on several of them. November 2, 2021 Sentencing Tr. at 8-13. The

trial court noted 19-year-old Martin’s extensive juvenile record, seven prior violations of

probation, and the fact that the shooting resulting in bullets striking a residence and a

vehicle. The trial court also saw no genuine remorse and cited Martin’s high risk-

assessment score, which it found to be “quite a feat for someone so young.” Id. at 13.

       {¶ 8} In short, the trial court examined the record and concluded that a 36-month

prison term was consistent with the purposes of felony sentencing and was appropriate

in light of the statutory seriousness and recidivism factors. Jones precludes us from

independently weighing the evidence and substituting our judgment for the trial court’s

regarding a sentence that best reflects compliance with R.C. 2929.11 and R.C. 2929.12.

Accordingly, we overrule Martin’s assignment of error.

                                         III. Conclusion

       {¶ 9} The judgment of the Clark County Common Pleas Court is affirmed.

                                     .............



DONOVAN, J. and EPLEY, J., concur.


Copies sent to:

Ian A. Richardson
Charles W. Slicer, III
Hon. Richard J. O’Neill